DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method of optimization of a pain treatment in an individual . To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards a method. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “during at least a portion a period of reduced consciousness of the individual, detecting a number of signals from a number of monitoring devices applied to the individual"; "determining an index of pain in the individual based at least in part upon the number of signals"; and "generating an output that is representative at least in part of at least one of: the index of pain, and an adaptation of a pain treatment of the individual.”
Examiner has interpreted "an adaptation of a pain treatment" as treatment planning, which is a mental process. 
	The reason that the limitation is considered an abstract idea is because they are directed to mental processes. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology.
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No,  claim 1 does not recite additional element.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, claim 1 does not recite additional element. 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-10, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) an apparatus structured to optimize a pain treatment in an individual. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 11 is directed towards an apparatus.  
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “during at least a portion a period of reduced consciousness of the individual, detecting a number of signals from a number of monitoring devices applied to the individual"; "determining an index of pain in the individual based at least in part upon the number of signals"; and "generating an output that is representative at least in part of at least one of: the index of pain, and an adaptation of a pain treatment of the individual.”
Examiner has interpreted "an adaptation of a pain treatment" as treatment planning, which is a mental process. 
The reason that the limitation is considered an abstract idea is because they are directed to mental processes. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology.
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, claim 11 recites “a processor apparatus comprising a processor and a storage” which can be interpreted as a generic processor. The processor apparatus does not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, claim 11 recite additional elements, "an input apparatus structured to provide a number of input signals to the processor apparatus" and "an output apparatus structured to receive a number of output signals from the processor apparatus". The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference:  
Osorio (US 2014/0276549) discloses an apparatus structured to optimize a pain treatment and discloses an input apparatus structured to provide a number of input signals to the processor apparatus (para. [0065], patient pain module 380 is capable of processing one or more physiological or pathological signals from the patient’s body; para. [0102], body data collection module 350 include one or more body data interfaces 510. The body data interface 510 provide an interface for input/output communications between the body data collection modules 350 and body data units/modules such as 560-570, 573-576 via connection 580 in fig. 5. The body data units/modules may comprise various sensors for acquiring body signals and may communicate with the medical device 100 via the communication unit 320 via connection 580); and
an output apparatus structured to receive a number of output signals from the processor apparatus (fig. 3, para. [0072], external device 390 comprising computer system, a controller, medication delivery devices, external device 390 may receive and upload various status conditions and other data from the medical device).
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 11-20, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 10, 16, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 6, 9, 10, 16, 19, and 20, the limitation “sleep bouts” is indefinite. The claim language “sleep bouts” has not been defined in the instant specification. It is unclear what “sleep bout” means. If “sleep bouts” are referring to any transitional periods between sleep stages, it is unclear which sleep bout applicant considered in the linear combination to measure pain (claims 10 and 20). There are many possible bouts; it is unclear which sleep bout applicant considered to measure pain. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 9, 11, 12, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osorio (US 2014/0276549).
Re Claim 1, Osorio discloses a method of optimization of a pain treatment in an individual, comprising: 
during at least a portion a period of reduced consciousness of the individual (para. [0044], pain determined based on level of consciousness – wakefulness v. sleep), detecting a number of signals from a number of monitoring devices applied to the individual (para. [0044], changes in body signals indicative of pain and/or objective body signals; para. [0042] discloses that a patient pain index is used to refer to any objective body signal measurement correlated with pain, where exemplary objective body signal measurements include, but are not limited to, changes in heart rate, changes in heart rate variability, changes in respiratory rate, respiratory pattern, tidal volume, changes in dermal activity, changes in activity of facial muscles and muscle groups used in frowning, wincing, cringing, or other facial expressions suggestive of pain (e.g., the corrugator supercilii) or distress/suffering, which may be measured by electromyography (EMG) or imaging (e.g., video-thermography), voice analysis, the occurrence of non-formed vocalization or utterances associated with or suggestive of pain or of distress/suffering, changes in electrical, chemical, thermal brain activities or their output functions (e.g., attention, memory, etc.), or the results of responsiveness and/or awareness tests.); 
determining an index of pain in the individual based at least in part upon the number of signals (para. [0007], [0073], [0074]); and 
generating an output that is representative at least in part of at least one of: the index of pain (para. [0071], patient pain module 380 determines pain index or pain level and if it is above a threshold level, the information is provide to the medication controller 310), and an adaptation of a pain treatment of the individual (para. [0043], [0090], [0091], [0111], pain index compared to a threshold to determine therapy).  
Re Claim 2, Osorio discloses that the detecting of the number of signals comprises detecting one or more of an electroencephalogram (EEG) signal from an EEG monitoring device (para. [0065], [0105], neurological data acquisition unit in fig. 5), an electrocardiogram (ECG) signal from and ECG monitoring device (para. [0105], EKG), a photoplethysmogram (PPG) signal from a PPG monitoring device (para. [0067], oxygen saturation), an electromyogram (EMG) signal from an EMG monitoring device (para. [0040], EMG), and an electrooculogram (EOG) signal from an EOG monitoring device (para. [0040], neurological – ocular activity, oculo-vestibular activity).
Re Claim 7, Osorio discloses that the generating of the output is representative at least in part of an adaptation of a pharmacologically-based pain treatment of the individual, in which a dosage of the pharmacologically-based pain treatment is adapted depending on at least one of the index of pain and a sleep disturbance (para. [0038], electrical stimulation and drugs directly to the target; para. [0058], medication dose in the route of intravenous, intrathecal, or intracerebral; para. [0109]-[0101], sleep disturbance used to adjust the predetermined threshold used to compare the pain index and after which to determine if it is safe to administer drug to the patient).    
Re Claim 8, Osorio discloses that the generating of the output is representative at least in part of an adaptation of at least one of a neurostimulation-based pain treatment of the individual, a behavioral-based pain treatment of the individual, and a physiotherapy-based pain treatment of the individual (para. [0038], electrical stimulation and drugs directly to the target, para. [0058], electrical stimulation, cognitive therapy (biofeedback/operant condition, or psychotherapy).
Re Claim 9, Osorio discloses that the index of pain is based at least in part upon at least one of a sleep latency (SL), a sleep efficiency (SE), and an average duration of a number of sleep bouts (para. [0109], a pain threshold to compare pain index to is adjusted based on sleep latency, total sleep time, number and duration of arousals from sleep).  
Re Claim 11, Osorio discloses an apparatus structured to optimize a pain treatment in an individual, comprising:
 a processor apparatus comprising a processor and a storage (para. [0071], patient pain module 380 comprises one or more processors, controllers, etc. capable of determining whether a particular patient’s pain level is above, at, or below a predetermined pain threshold for drug delivery); 
an input apparatus structured to provide a number of input signals to the processor apparatus (para. [0065], patient pain module 380 is capable of processing one or more physiological or pathological signals from the patient’s body; para. [0102], body data collection module 350 include one or more body data interfaces 510. The body data interface 510 provide an interface for input/output communications between the body data collection modules 350 and body data units/modules such as 560-570, 573-576 via connection 580 in fig. 5. The body data units/modules may comprise various sensors for acquiring body signals and may communicate with the medical device 100 via the communication unit 320 via connection 580); 
an output apparatus structured to receive a number of output signals from the processor apparatus (fig. 3, para. [0072], external device 390 comprising computer system, a controller, medication delivery devices, external device 390 may receive and upload various status conditions and other data from the medical device); and 
the storage having stored therein a number of instructions which, when executed on the processor, cause the apparatus to perform a number of operations (para. [0065], patient pain module 380 processing one or more physiological/pathological signals from the patient’s body, and/or an external signal in order to determine at least one of a pain index or a pain level) comprising: 
during at least a portion a period of reduced consciousness of the individual (para. [0044], pain determined based on level of consciousness – wakefulness v. sleep), detecting a number of signals from a number of monitoring devices applied to the individual (para. [0044], changes in body signals indicative of pain and/or objective body signals; para. [0042] discloses that a patient pain index is used to refer to any objective body signal measurement correlated with pain, where exemplary objective body signal measurements include, but are not limited to, changes in heart rate, changes in heart rate variability, changes in respiratory rate, respiratory pattern, tidal volume, changes in dermal activity, changes in activity of facial muscles and muscle groups used in frowning, wincing, cringing, or other facial expressions suggestive of pain (e.g., the corrugator supercilii) or distress/suffering, which may be measured by electromyography (EMG) or imaging (e.g., video-thermography), voice analysis, the occurrence of non-formed vocalization or utterances associated with or suggestive of pain or of distress/suffering, changes in electrical, chemical, thermal brain activities or their output functions (e.g., attention, memory, etc.), or the results of responsiveness and/or awareness tests.); 
determining an index of pain in the individual based at least in part upon the number of signals (para. [0007], [0073], [0074]); and 
generating an output that is representative at least in part of at least one of: the index of pain (para. [0071], patient pain module 380 determines pain index or pain level and if it is above a threshold level, the information is provide to the medication controller 310), and an adaptation of a pain treatment of the individual (para. [0043], [0090], [0091], [0111], pain index compared to a threshold to determine therapy).  
Re Claim 12, Osorio discloses that the detecting of the number of signals comprises detecting one or more of an electroencephalogram (EEG) signal from an EEG monitoring device (para. [0065], [0105], neurological data acquisition unit in fig. 5), an electrocardiogram (ECG) signal from and ECG monitoring device (para. [0105], EKG), a photoplethysmogram (PPG) signal from a PPG monitoring device (para. [0067], oxygen saturation), an electromyogram (EMG) signal from an EMG monitoring device (para. [0040], EMG), and an electrooculogram (EOG) signal from an EOG monitoring device (para. [0040], neurological – ocular activity, oculo-vestibular activity).
Re Claim 17, Osorio discloses that the generating of the output is representative at least in part of an adaptation of a pharmacologically-based pain treatment of the individual, in which a dosage of the pharmacologically-based pain treatment is adapted depending on at least one of the index of pain and a sleep disturbance (para. [0038], electrical stimulation and drugs directly to the target; para. [0058], medication dose in the route of intravenous, intrathecal, or intracerebral; para. [0109]-[0101], sleep disturbance used to adjust the predetermined threshold used to compare the pain index and after which to determine if it is safe to administer drug to the patient).  
Re Claim 18, Osorio discloses that the generating of the output is representative at least in part of an adaptation of at least one of a neurostimulation-based pain treatment of the individual, a behavioral-based pain treatment of the individual, and a physiotherapy-based pain treatment of the individual (para. [0038], electrical stimulation and drugs directly to the target, para. [0058], electrical stimulation, cognitive therapy (biofeedback/operant condition, or psychotherapy).
Re Claim 19, Osorio discloses that the index of pain is based at least in part upon at least one of a sleep latency (SL), a sleep efficiency (SE), and an average duration of a number of sleep bouts (para. [0109], a pain threshold to compare pain index to is adjusted based on sleep latency, total sleep time, number and duration of arousals from sleep).  

Claims 1, 3, 4, 6, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marca et al. (Non-Patent Literature: Pain and the Alpha-Sleep Anomaly: A Mechanism of Sleep Disruption in Facioscapulohumeral Muscular Dystrophy). 
Examiner notes that these grounds of rejection are given in order to give the best grounds of rejection for dependent claims 3, 4, 6, 11, 13, 14, and 16 which are not rejected with Osorio.
Re Claim 1, Marca discloses a method of optimization of a pain treatment in an individual, comprising: 
during at least a portion a period of reduced consciousness of the individual (page 488-489, methods, All patients enrolled in present study underwent a full-night, laboratory-based attended PSG with recording of respiration parameters), detecting a number of signals from a number of monitoring devices applied to the individual (page 489, PSG, Full-night, laboratory-based PSGs were recorded in acclimatized, sound-proof rooms, following adaptation. Recording montage included: EEG leads filled with electrolyte applied to following locations: F3, F4, C3, C4, O1, and O2; reference electrodes placed on the left (A1) and right (A2) mastoids (the reference used for spectral analysis was A1 + A2); two electro-oculographic (EOG) electrodes applied to the outer ocular cantus and referred to the contralateral mastoid; surface electromyography (EMG) of submental and intercostal muscles; airflow measured by nasal-cannula pressure transducers; thoracic and abdominal effort; electrocardiogram; and peripheral hemoglobin saturation measured by a clip sensor placed on a finger or on the earlobe. Continuous audio and video recording was performed by means of infrared cameras.); 
determining an index of pain in the individual based at least in part upon the number of signals (page 490, statistical analysis, within the Pain group, we calculated the correlation indexes between sleep EEG frequencies (in particular, the alpha/delta power ratio in NREM) and the pain indexes (VAS, Brief Pain Inventory, McGills Pain Inventory scores; page 491, the alpha-sleep anomaly showed a positive linear correlation with pain indexes. In fact, the ratio of alpha/delta power during SWS was directly related with the all pain indexes); and 
generating an output that is representative at least in part of at least one of: the index of pain (table 2, results of pain measures in the pain group; fig. 4, graphics of correlations between the alpha/delta ratio in non-rapid eye movement sleep and the pain indices) , and an adaptation of a pain treatment of the individual.
Re Claim 11, Marca discloses an apparatus structured to optimize a pain treatment in an individual, comprising: 
a processor apparatus comprising a processor and a storage (page 489, software, LORETA, on computer); 
an input apparatus structured to provide a number of input signals to the processor apparatus (page 489, PSG sensors – EEG, EOG, EMG, ECG, etc. SleepView used for visual sleep scoring); 
an output apparatus structured to receive a number of output signals from the processor apparatus (page 489 discloses computer monitor/screen used to analyze sleep recordings); and 
the storage having stored therein a number of instructions which, when executed on the processor, cause the apparatus to perform a number of operations (page 489, software, LORETA for power spectral analysis and statistical comparison between groups) comprising: 
during at least a portion a period of reduced consciousness of the individual (page 488-489, methods, All patients enrolled in present study underwent a full-night, laboratory-based attended PSG with recording of respiration parameters), detecting a number of signals from a number of monitoring devices applied to the individual (page 489, PSG, Full-night, laboratory-based PSGs were recorded in acclimatized, sound-proof rooms, following adaptation. Recording montage included: EEG leads filled with electrolyte applied to following locations: F3, F4, C3, C4, O1, and O2; reference electrodes placed on the left (A1) and right (A2) mastoids (the reference used for spectral analysis was A1 + A2); two electro-oculographic (EOG) electrodes applied to the outer ocular cantus and referred to the contralateral mastoid; surface electromyography (EMG) of submental and intercostal muscles; airflow measured by nasal-cannula pressure transducers; thoracic and abdominal effort; electrocardiogram; and peripheral hemoglobin saturation measured by a clip sensor placed on a finger or on the earlobe. Continuous audio and video recording was performed by means of infrared cameras.); 
determining an index of pain in the individual based at least in part upon the number of signals (page 490, statistical analysis, within the Pain group, we calculated the correlation indexes between sleep EEG frequencies (in particular, the alpha/delta power ratio in NREM) and the pain indexes (VAS, Brief Pain Inventory, McGills Pain Inventory scores; page 491, the alpha-sleep anomaly showed a positive linear correlation with pain indexes. In fact, the ratio of alpha/delta power during SWS was directly related with the all pain indexes); and 
generating an output that is representative at least in part of at least one of: the index of pain (table 2, results of pain measures in the pain group; fig. 4, graphics of correlations between the alpha/delta ratio in non-rapid eye movement sleep and the pain indices) , and an adaptation of a pain treatment of the individual.
 
Re Claims 3 and 13, Marca discloses that the detecting of the number of signals comprises detecting an EEG signal from an EEG monitoring device (page 487, outcome measures, EEG was analyzed by means of FFT. Four power spectra bands were computed; page 489, PSG), and further comprising detecting an alpha intrusion during that at least portion of the period of reduced consciousness (page 487, results, the statistical analysis documented an increased occurrence of the alpha and beta rhythms during NREM sleep in FSHD patients with pain), the index of pain being based at least in part upon the alpha intrusion (page 487, results, the statistical analysis documented an increased occurrence of the alpha and beta rhythms during NREM sleep in FSHD patients with pain. Significant correlations were observed between the alpha/delta power ratio during NREM sleep and pain measures; page 491, the LORETA analysis showed a significant increase of the power of the alpha band (8–13 Hz; t = 1.780; P < 0.001) as well as of the beta band (13.5–32 Hz; t = 2.010; P < 0.001) in the Pain patients (Figure 3). confirm that the alpha-sleep anomaly showed a positive linear correlation with pain indexes).  
Re Claims 4 and 14, Marca discloses that the index of pain is based at least in part upon a spectral ratio of alpha power to delta power during that at least portion of the period of reduced consciousness (page 487, results, the statistical analysis documented an increased occurrence of the alpha and beta rhythms during NREM sleep in FSHD patients with pain. Significant correlations were observed between the alpha/delta power ratio during NREM sleep and pain measures; page 491, In fact, the ratio of alpha/delta power during SWS was directly related with the all pain indexes).  
Re Claims 6 and 16, Marca discloses that the index of pain is based at least in part upon at least one of a sleep latency (SL), a sleep efficiency (SE), and an average duration of a number of sleep bouts (pages 491, and 492, PSG, pain group showed reduced deep SWS, Table 3, SEI – sleep efficiency index; page 493, the alpha-sleep anomaly is highly prevalent in patients with chronic pain, and it is associated with poor sleep quality and poorly refreshing and restoring sleep.  we found an increase of fast-frequency rhythms during sleep in subjects with chronic pain, and a close relation between EEG alpha band relative power and the scores of intensity of chronic pain. Moreover, patients with high a/d relative power showed higher pain indexes than those with low a/d power. The presence of fast-frequency rhythms indicates increased level of arousal and suggests that pain might act as a tonic arousing stimulus during sleep). 

Claims 1, 7, 8, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. (US 2018/0229040). 
Examiner notes that these grounds of rejection are given in order to give the best grounds of rejection for dependent claims 10 and 20 which are not rejected with Osorio or Marca.
Re Claim 1, Srivastava discloses a method of optimization of a pain treatment in an individual, comprising: 
during at least a portion a period of reduced consciousness of the individual (para. [0007], sleep sensors configured to sense the one or more sleep signals from the patient), detecting a number of signals from a number of monitoring devices applied to the individual (para. [0007], a sleep parameter generator circuit configured to generate one or more sleep parameters corresponding to the sleep stage using one or more sleep signals; para. [0019], one or more sleep signals include one or more physiological signals; para. [0023], receiving and analyzing the determined sleep state and one or more of a physiological parameter indicative of a physiological function or physiological state of the patient; para. [0041]); 
determining an index of pain in the individual based at least in part upon the number of signals (para. [0072], Pain analyzer 630 can analyze the received parameters including the sleep score and computes the pain score using an outcome of the analysis. Pain analyzer 650 trends the signal metric and computes the composite pain score based on the resulting trending of the signal metric. The signal metric can be a linear or nonlinear combination of the sleep score and the one or more physiological parameters, the one or more functional parameters, and/or the one or more patient parameters); and 
generating an output that is representative at least in part of at least one of: the index of pain, and an adaptation of a pain treatment of the individual (para. [0045], optimize a therapy for improving sleep based on sleep state; para. [0065], [0068], control circuit 404 can control the delivery of the one or more pain relief therapies using therapy parameters and can adjust the therapy parameters based on the sleep state such as indicated by the pain score or pain signal metric).
Re Claim 11, Srivastava discloses an apparatus structured to optimize a pain treatment in an individual, comprising: 
a processor apparatus comprising a processor and a storage (para. [0047], microprocessor; Osorio discloses different circuitry from figs. 1-6; there’s inherently a storage in order to process different types of data; para. [0070], pain analyzer 650, fig. 6); 
an input apparatus structured to provide a number of input signals to the processor apparatus (para. [0070], physiological signal sensors 632, physiological parameter generator 636, patient information input device 644; fig. 3, para. [0049], sleep monitoring circuit); 
an output apparatus structured to receive a number of output signals from the processor apparatus (para. [0073], fig. 4, fig. 5, pain management system); and 
the storage having stored therein a number of instructions which, when executed on the processor, cause the apparatus to perform a number of operations comprising: 
during at least a portion a period of reduced consciousness of the individual (para. [0007], sleep sensors configured to sense the one or more sleep signals from the patient), detecting a number of signals from a number of monitoring devices applied to the individual (para. [0007], a sleep parameter generator circuit configured to generate one or more sleep parameters corresponding to the sleep stage using one or more sleep signals; para. [0019], one or more sleep signals include one or more physiological signals; para. [0023], receiving and analyzing the determined sleep state and one or more of a physiological parameter indicative of a physiological function or physiological state of the patient; para. [0041]); 
determining an index of pain in the individual based at least in part upon the number of signals (para. [0072], Pain analyzer 630 can analyze the received parameters including the sleep score and computes the pain score using an outcome of the analysis. Pain analyzer 650 trends the signal metric and computes the composite pain score based on the resulting trending of the signal metric. The signal metric can be a linear or nonlinear combination of the sleep score and the one or more physiological parameters, the one or more functional parameters, and/or the one or more patient parameters); and 
generating an output that is representative at least in part of at least one of: the index of pain, and an adaptation of a pain treatment of the individual (para. [0045], optimize a therapy for improving sleep based on sleep state; para. [0065], [0068], control circuit 404 can control the delivery of the one or more pain relief therapies using therapy parameters and can adjust the therapy parameters based on the sleep state such as indicated by the pain score or pain signal metric).
Re Claims 7 and 17, Srivastava discloses that the generating of the output is representative at least in part of an adaptation of a pharmacologically-based pain treatment of the individual, in which a dosage of the pharmacologically-based pain treatment is adapted depending on at least one of the index of pain and a sleep disturbance (para. [0064], drug therapy (such as delivered from a drug pump), and nerve blocks or injections (such as pharmaceuticals or biologics), para. [0065], [0068], control circuit 404 can control the delivery of the one or more pain relief therapies using therapy parameters and can adjust the therapy parameters based on the sleep state such as indicated by the pain score or pain signal metric).
Re Claims 8 and 18, Srivastava discloses that the generating of the output is representative at least in part of an adaptation of at least one of a neurostimulation-based pain treatment of the individual, a behavioral-based pain treatment of the individual, and a physiotherapy-based pain treatment of the individual (para. [0045], spinal cord stimulation therapy, [0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2018/0229040) in view of Osorio (US 2014/0276549)
Re Claims 10 and 20, Srivastava discloses that the index of pain is based at least in part upon a linear combination of a sleep efficiency (SE), and an average duration of a number of sleep bouts (para. [0061] discloses that sleep signal metric can be a linear combination of multiple sleep parameters, and pain score generator trends the sleep signal metric and computes the sleep score; para. [0072], pain analyzer 630 analyze the received parameters including the sleep score and computes the pain score indicating a degree of pain. The composite pain score is based on a linear combination of the sleep score and the one or more physiological parameters; para. [0060], sleep parameters may have values indicative of the patient’s sleep stage. Analysis of one or more sleep parameter can result in the current sleep stage of the patient as well as time and/or percentage of time spent in each sleep stage. Sleep score generator can compute a sleep score indicative of sleep stage or sleep quality using an outcome of the analysis of the one or more sleep parameters; para. [0046], the sleep state can include a sleep stage and/or one or more indicating of sleep quality such as time spent at each sleep stage and/or percentage of the time spent at each sleep stage during a sleeping period – reads on average duration of a number of sleep bouts and sleep efficiency).   
Srivastava is silent regarding sleep latency used to obtain index of pain. 
However, Osorio discloses method, apparatus and system for automatic treatment of pain and teaches a pain threshold used to compare the pain index to is adjusted based on sleep latency, total sleep time, and number and duration of arousals from sleep as well as their time of occurrence (para. [0109], a pain threshold to compare pain index to is adjusted based on sleep latency, total sleep time, number and duration of arousals from sleep).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Srivastava, by incorporating sleep latency as one of the sleep parameters used to obtain sleep signal metrics, thereby the sleep signal metrics is a linear combination of sleep latency, sleep efficiency, and an average duration of a number of sleep bouts, which is used to measure pain score, as taught by Osorio, for the purpose of accounting for different sleep parameters known to be associated with pain in order to compute pain index (para. [0109]). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marca et al. (Non-Patent Literature: Pain and the Alpha-Sleep Anomaly: A Mechanism of Sleep Disruption in Facioscapulohumeral Muscular Dystrophy) in view of Osorio (US 2014/0276549). 
Re Claims 5 and 15, Marca discloses the claimed invention substantially as set forth in claims 1 and 11. 
 	Marca further discloses that the detecting of the number of signals comprises receiving a cardiac input based at least in part upon at least one of an ECG signal from an ECG monitoring device and a PPG signal from a PPG monitoring device (page 489, PSG, electrocardiogram). 
	Marca is silent regarding the index of pain is based at least in part upon an index of heart-rate variability (HRV) obtained at least in part from the cardiac input.  
	However, Osorio discloses method and apparatus for automatic treatment of pain and teaches that the index of pain is based at least in part upon an index of heart-rate variability (HRV) obtained at least in part from the cardiac input (para. [0034], [0042], [0043], pain index refers to a value determined from a body signal indicative of and/or correlated with a pain level. Exemplary body signals include HRV).  
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Marca, by computing the index of pain based at least in part upon an index of heart-rate variability (HRV) obtained at least in part from the cardiac input, as taught by Osorio, for the purpose of computing the pain indices for the statistical analysis of power spectra bands with respect to pain indexes (page 491) and providing an objective measure of pain (Osorio, para. [0042]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, June 4, 2022Examiner, Art Unit 3792